Citation Nr: 1530111	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for sciatica of the left lower extremity for the period from January 31, 2006 to September 20, 2011.  

2.  Entitlement to an initial rating higher than 20 percent for sciatica of the left lower extremity for the period since September 21, 2011.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that granted service connection and a 10 percent rating for sciatica of the left lower extremity (listed as radiating sciatica pain, left lower extremity), effective January 31, 2006.  

In August 2011, the Board remanded the issue of entitlement to an initial rating higher than 10 percent for sciatic of the left lower extremity (listed as radiating sciatica pain into the left lower extremity), for further development.  

An August 2012 RO decision increased the rating for the Veteran's service-connected sciatica of the left lower extremity (listed as radiating sciatica, intermittent numbness and pain, left lower extremity) to 20 percent, effective September 21, 2011.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a May 2014 decision, the Board denied the Veteran's claims for entitlement to an initial rating higher than 10 percent for sciatica of the left lower extremity (listed as left lower extremity radiating sciatica pain and intermittent numbness) for the period from January 31, 2006 to September 20, 2011, and entitlement to an initial rating higher than 20 percent for sciatica of the left lower extremity (listed as left lower extremity radiating sciatica pain and intermittent numbness) for the period since September 21, 2011.  The Board also remanded the issue of entitlement to a TDIU for further development.  

The Veteran then appealed the Board's May 2014 decision, as to the issues of entitlement to an initial rating higher than 10 percent for sciatica of the left lower extremity for the period from January 31, 2006 to September 20, 2011, and entitlement to an initial rating higher than 20 percent for sciatica of the left lower extremity for the period since September 21, 2011, to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to those issues, be vacated and remanded.  An April 2015 Court Order granted the motion.  

The parties to the JMR noted that the Court did not have jurisdiction over the TDIU issue as it was remanded by the Board in May 2014.  At present, that issue remains pending before the RO.  See 38 C.F.R. § 19.38 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In the March 2015 joint motion, which addressed the issues of entitlement to an initial rating higher than 10 percent for sciatica of the left lower extremity for the period from January 31, 2006 to September 20, 2011, and entitlement to an initial rating higher than 20 percent for sciatica of the left lower extremity for the period since September 21, 2011, the parties agreed that the Board did not provide adequate reasons and bases for its determinations as to those issues.  

As to the issue of entitlement to an initial rating higher than 10 percent for sciatica of the left lower extremity for the period from January 31, 2006 to September 20, 2011, the joint motion reported that the Board discussed various evidence of record and found that the Veteran's symptoms had not been wholly sensory, meaning that he could potentially be given a moderate or moderately severe rating, as high as 40 percent or 60 percent, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014), but that a 60 percent rating would not be appropriate because there was no evidence of atrophy.  

It was noted that pursuant to the Board's analysis, the Veteran could receive a 20 percent of 40 percent rating pursuant to Diagnostic Code 8520.  The joint motion indicated that the Board, however, concluded that regarding the Veteran's leg problems, the best characterization was that they were mild as opposed to moderate, that straight-leg raising test results had been primarily positive, and that there had been normal, as well as slightly decreased reflexes, impaired sensation, and normal, as well as slightly decreased strength in terms of dorsiflexion and great toe extension.  

The joint motion indicated that the Board did not discuss the Veteran's statement that he could only stand or walk for a half hour at a time due to his left leg pain at the time of a June 2006 VA examination.  It was noted that the Veteran also stated in his December 2007 VA Form 9 that his mobility was increasingly hampered since his prior VA spine examination in June 2006.  

The joint motion reported that the Board did not discuss the Veteran's statement that he had numbness and the ability to only walk a mile at the time of an April 2008 VA spine examination, as well as the notation at that examination that his pain was progressively getting worse and that it was associated with stiffness and weakness in both lower extremities.  The joint motion also referred to the Veteran's statement, pursuant to a September 2011 back conditions examination report, that he had a history of falls.  

The joint motion maintained that it appeared that the Board thought that a positive straight leg raising test meant no disability when, in fact, it meant that there were indications of pressure on the nerve.  Additionally, the joint motion found that the Board's explanation that a straight leg raising test had been primarily positive gave the impression that such was a good result, and that, therefore, the Board did not afford the poor or positive result, the correct weight.  The joint motion indicated that the Board erred in its calculation of the meaning of a straight leg raising test.  

As to the issue of entitlement to an initial rating higher than 20 percent for sciatica of the left lower extremity for the period since September 21, 2011, the joint motion noted that the Board based its analysis and conclusions on September 2011 VA back conditions and peripheral nerve conditions examinations.  The joint motion indicated that the Board concluded that while the Veteran's pain, numbness, and dysesthesias were severe, his weakness was found to be mild.  

The joint motion stated that contrary to the Board's reasoning, the straight-leg raising test at the 2011 VA back conditions examination was positive, which meant that the Veteran had an indication of sciatic nerve impairment.  The joint motion also maintained that the Board failed to discuss evidence of record concerning the Veteran's reports of falling down, as well as concerning the unpredictable function of his leg, which he claimed had prevented him from working.  

Additionally, the joint motion noted that Diagnostic Code 8520 allowed for a moderately severe rating of 40 percent without the presence of atrophy, but that the Board seemed to counterbalance the finding that the Veteran's pain, numbness, paresthesias, and dysesthias were severe, with the notation that his weakness was only mild.  The joint motion found that the Board did not consider the real-world impact of the Veteran's reports of falling down, as well as unpredictable leg function, in such calculation.  

The Board observes that the Veteran was last afforded a VA peripheral nerve conditions examination in September 2011.  In a May 2015 statement, the Veteran indicated that his service-connected condition had become worse, such that it really bothered his legs, and more specifically his left leg.  He stated that his left leg would often become numb and that he would lose feeling in his calf and all the way down to his toes.  The Veteran indicated that his left leg had also given out on him and caused him to fall, unexpectedly, a number of times.  He maintained that he was unable to walk long distances without taking a break.  

In light of the March 2015 joint motion, the Board must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); see also Herbert v. McDonald, No. 2014-7111, --- F.3d ----, 2015 WL 4032938, (Fed. Cir. July 02, 2015).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who may have additional relevant medial records, to include treatment for his left leg since August 2012.  

Obtain copies of the related medical records which are not already in the claims folder.  

Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his service-connected sciatica of the left lower.  The entire claim file, to include all electronic files, must be made available for review by the examiner.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's sciatica of the left lower extremity.  The examiner is particularly asked to identify the affected nerve and then describe the severity, frequency, and duration of all symptomatology associated with the nerve.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

The examiner is also asked to evaluate whether the Veteran's service-connected disability picture-whether due to the single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as as interacting with customers/coworkers and using technology, plus other routine work activities such as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six to eight hours per day.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Then readjudicate the appeal, to include consideration of extraschedular referral.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




